Exhibit 10.1




PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT
PURSUANT TO THE
AVAYA HOLDINGS CORP. 2017 EQUITY INCENTIVE PLAN
*    *    *
Participant:        [Participant Name]        
Grant Date:        [Grant Date]        
Grant Number:     [Client Grant ID]    
Number of Performance Restricted Stock Units (“PRSUs”) Granted:    [_Target
PRSUs_]    
*    *    *
This PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT (together with all
appendices attached hereto, this “Agreement”), dated as of the Grant Date
specified above, is entered into by and between Avaya Holdings Corp., a
corporation organized in the State of Delaware (the “Company”), and the
Participant specified above, pursuant to the Avaya Holdings Corp. 2017 Equity
Incentive Plan, as in effect and as amended from time to time (the “Plan”),
which is administered by the Committee; and
WHEREAS, the Committee has determined under the Plan that it would be in the
best interests of the Company to grant the Participant a Performance Award in
the form of the PRSUs provided herein, each of which represents the right to
receive one share of Common Stock upon vesting of such PRSU, subject to the
terms and conditions contained in this Agreement and in the Plan.
NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
1.Incorporation by Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms, conditions and provisions of the Plan (including,
without limitation, any amendments thereto adopted at any time and from time to
time unless such amendments are expressly intended not to apply to the Award
provided hereunder), all of which terms, conditions and provisions are made a
part of and incorporated into this Agreement as if they were each expressly set
forth herein. Except as provided otherwise herein, any capitalized term not
defined in this Agreement shall have the same meaning as is ascribed thereto in
the Plan. The Participant hereby acknowledges receipt of a true copy of the Plan
and that the Participant has read the Plan carefully and fully understands its
content and agrees to be bound thereby and hereby. In the event of any conflict
between the terms of this Agreement and the terms of the Plan, the terms of the
Plan shall control.




--------------------------------------------------------------------------------




2.    Grant of PRSUs. The Company hereby grants to the Participant, as of the
Grant Date specified above, the number of PRSUs specified above, subject to
adjustment as provided for in the Plan, on the terms and conditions set forth in
this Agreement, including, without limitation, in Appendix I, II and III
attached hereto, and the Plan. The number of PRSUs granted under this Agreement
represents the target number of PRSUs that can be earned by the Participant
under this Agreement. The PRSUs shall be credited to a separate book-entry
account maintained for the Participant on the books of the Company. The
Participant’s interest in the book-entry account shall be that of a general,
unsecured creditor of the Company.
3.    Vesting. Subject to the Plan and the other terms of this Agreement, the
PRSUs subject to this Agreement shall vest in accordance with the performance
matrix set forth on Appendix I (the “Performance Matrix”).
4.    Settlement. Any PRSUs subject to this Award that vest in accordance with
the terms of this Agreement and the Performance Matrix shall be settled in the
manner set forth in the Performance Matrix.
5.    Non-Transferability. No portion of the PRSUs may be sold, assigned,
transferred, encumbered, hypothecated or pledged by the Participant, other than
to the Company as a result of forfeiture of the PRSUs as provided herein.
6.    Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement, including but not limited to Appendix I,
Appendix II and III hereto, shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without regard to the choice of law
principles thereof. Any suit, action or proceeding with respect to this
Agreement shall be governed by Section 13.9 of the Plan.
7.    Legend. The Company may at any time place legends referencing any
applicable federal, state or foreign securities law restrictions on all
certificates, if any, representing shares of Common Stock issued pursuant to
this Agreement. The Participant shall, at the request of the Company, promptly
present to the Company any and all certificates, if any, representing shares of
Common Stock acquired pursuant to this Agreement in the possession of the
Participant in order to carry out the provisions of this Section 7.
8.    Securities Representations. This Agreement is being entered into by the
Company in reliance upon the following express representations and warranties of
the Participant. The Participant hereby acknowledges, represents and warrants
that:
(a)    The Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act and in this
connection the Company is relying in part on the Participant’s representations
set forth in this Section 8.


    2

--------------------------------------------------------------------------------




(b)    If the Participant is deemed an affiliate within the meaning of Rule 144
of the Securities Act, the shares of Common Stock issuable hereunder must be
held indefinitely unless an exemption from any applicable resale restrictions is
available or the Company files an additional registration statement (or a
“re-offer prospectus”) with regard to such shares of Common Stock and the
Company is under no obligation to register such shares of Common Stock (or to
file a “re-offer prospectus”).
(c)    If the Participant is deemed an affiliate within the meaning of Rule 144
of the Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 shall not be available unless (A) a public trading
market then exists for the Common Stock, (B) adequate information concerning the
Company is then available to the public, and (C) other terms and conditions of
Rule 144 or any exemption therefrom are complied with, and (ii) any sale of the
shares of Common Stock issuable hereunder may be made only in limited amounts in
accordance with the terms and conditions of Rule 144 or any exemption therefrom.
9.    Entire Agreement; Amendment. Except as expressly set forth herein, this
Agreement, together with the Plan, contains the entire agreement between the
parties hereto with respect to the subject matter contained herein, and
supersedes all prior agreements or prior understandings, whether written or
oral, between the parties relating to such subject matter; provided however,
that the restrictive covenants contained in Appendix III hereto are in addition
to and not in lieu of any other restrictive covenants by which the Participant
may be bound. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. The Company shall give written notice to the Participant
of any such modification or amendment of this Agreement as soon as practicable
after the adoption thereof.
10.    Notices; Electronic Delivery and Acceptance. Any notice hereunder by the
Participant shall be given to the Company in writing and such notice shall be
deemed duly given only upon receipt thereof by the General Counsel of the
Company. Any notice hereunder by the Company shall be given to the Participant
in writing and such notice shall be deemed duly given only upon receipt thereof
at such address as the Participant may have on file with the Company. The
Company may, in its sole discretion, decide to deliver any documents related to
PRSUs awarded under the Plan or future PRSUs that may be awarded under the Plan
by electronic means or request the Participant’s consent to participate in the
Plan by electronic means. By accepting this Award, the Participant hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
11.    No Right to Employment or Service. Any questions as to whether and when
there has been a Termination of Employment and the cause of such Termination of
Employment shall be determined in the sole discretion of the Committee. Nothing
in this Agreement shall interfere with or limit in any way the right of the
Company, its Subsidiaries or its Affiliates to terminate the


    3

--------------------------------------------------------------------------------




Participant’s employment or service at any time, for any reason and with or
without Cause, and shall not guarantee any right to future employment.
12.    Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the PRSUs awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan), to the extent permitted under applicable law. This
authorization and consent is freely given by the Participant.
13.    Compliance with Laws. Notwithstanding anything in this Agreement to the
contrary, the grant of PRSUs and the issuance of shares of Common Stock
hereunder shall be subject to, and shall comply with, any applicable
requirements of any foreign and U.S. federal and state securities laws, rules
and regulations (including, without limitation, the provisions of the Securities
Act, the Exchange Act and in each case any respective rules and regulations
promulgated thereunder) and any other law, rule regulation or exchange
requirement applicable thereto. The Company shall not be obligated to issue the
PRSUs or any shares of Common Stock or other property pursuant to this Agreement
if any such issuance would violate any such requirements or laws. As a condition
to the settlement of the PRSUs, the Company may require the Participant to
satisfy any qualifications that may be necessary or appropriate to evidence
compliance with any applicable law or regulation.
14.    Binding Agreement. This Agreement shall inure to the benefit of, be
binding upon, and be enforceable by the Company and its successors and assigns.
15.    Headings. The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.
16.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.
17.    Further Assurances. Each party hereto shall do and perform (or shall
cause to be done and performed) all such further acts and shall execute and
deliver all such other agreements, certificates, instruments and documents as
either party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.
18.    Severability. The invalidity or unenforceability of any provisions of
this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.


    4

--------------------------------------------------------------------------------




19.    Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the award of PRSUs made
under this Agreement is completely independent of any other award or grant and
is made at the sole discretion of the Company; (c) no past grants or awards
(including, without limitation, the PRSUs awarded hereunder) give the
Participant any right to any grants or awards in the future whatsoever; and (d)
any benefits granted under this Agreement are not part of the Participant’s
ordinary compensation and shall not be considered as part of such compensation
in the event of severance, redundancy or resignation.
20.    Acceptance of Agreement. Notwithstanding anything herein to the contrary,
in order for this Award to become effective, the Participant must acknowledge
acceptance of this Agreement no later than the sixtieth (60th) day following the
Grant Date (the “Final Acceptance Date”). If the Participant’s acceptance of
this Agreement does not occur by the Final Acceptance Date, then the entire
Award shall be forfeited and cancelled without any consideration therefor,
except as otherwise determined in the Committee’s sole and absolute discretion.
21.    No Waiver. No waiver or non-action by either party hereto with respect to
any breach by the other party of any provision of this Agreement shall be deemed
or construed to be a waiver of any succeeding breach of such provision or as a
waiver of the provision itself.
22.    No Rights as a Stockholder. The Participant’s interest in the PRSUs shall
not entitle the Participant to any rights as a stockholder of the Company. The
Participant shall not be deemed to be the holder of, or have any of the rights
and privileges of a stockholder of the Company in respect of, the shares of
Common Stock unless and until such shares have been issued to the Participant in
accordance with this Agreement and the Plan.
23.    Withholding. Notwithstanding the withholding provision in the Plan or
anything else in this Agreement:
(a)    If in the tax jurisdiction in which the Participant resides, a tax
withholding obligation arises upon vesting of the PRSUs (regardless of when the
Common Stock underlying the PRSUs are delivered to the Participant), on each
date that all or a portion of the PRSUs actually vests, if (1) the Company does
not have in place an effective registration statement under the Securities Act
and there is not a Securities Act exemption available under which the
Participant may sell Common Stock or (2) the Participant is subject to a
Company-imposed trading blackout, then unless the Participant has made other
arrangements satisfactory to the Company, the Company will withhold from the
shares of Common Stock to be delivered to the Participant such number of shares
of Common Stock as are sufficient in value (as determined by the Company in its
sole discretion) to cover the amount of the tax withholding obligation.
(b)    If in the tax jurisdiction in which the Participant resides, a tax
withholding obligation arises upon delivery of the Common Stock underlying the
PRSUs (regardless of when vesting occurs), then following each date that all or
a portion of the PRSUs actually vests, the


    5

--------------------------------------------------------------------------------




Company will defer the delivery of the Common Stock otherwise deliverable to the
Participant until the earliest of: (1) the date of the Participant’s Termination
of Employment, (2) the date that the short-term deferral period under Section
409A of the Code expires with respect to such vested RSUs, or (3) the date on
which the Company has in place an effective registration statement under the
Securities Act or there is a Securities Act exemption available under which the
Participant may sell Common Stock and on which the Participant is not subject to
a Company-imposed trading blackout (the earliest of such dates, the “Delivery
Date”). If on the Delivery Date (x) the Company does not have in place an
effective registration statement under the Securities Act and there is not a
Securities Act exemption available under which the Participant may sell shares
of Common Stock or (y) the Participant is subject to a Company-imposed trading
blackout, then unless the Participant has made other arrangements satisfactory
to the Company, the Company will withhold from the shares of Common Stock to be
delivered to the Participant such number of shares of Common Stock as are
sufficient in value (as determined by the Company in its sole discretion) to
cover the amount of the tax withholding obligation.
24.    Section 409A. Notwithstanding anything herein or in the Plan to the
contrary, the PRSUs are intended to be exempt from the applicable requirements
of Section 409A of the Code and shall be limited, construed and interpreted in
accordance with such intent.
[Remainder of Page Intentionally Left Blank]


    6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of [●].
AVAYA HOLDINGS CORP.


By: /s/ Shefali Shah
Name: Shefali Shah
Title: Senior Vice President, Chief Administrative Officer


PARTICIPANT
[To be executed electronically.]


    7

--------------------------------------------------------------------------------




Appendix I
PRSUs Performance Matrix


The “target” number of PRSUs eligible to vest and be earned under this Agreement
in accordance with this Performance Matrix is [Target PRSUs] (the “Target
PRSUs”). However, the Participant is eligible to earn between 0%-150% of the
Target PRSUs based on the Company’s level of achievement of the performance
factors described below. In no event shall the Participant be eligible to earn
more than 150% of the Target PRSUs (the “Maximum PRSUs”).
This performance award consists of three, separately measured fiscal year
performance periods, each from October 1 of each of 2018, 2019, and 2020 through
September 30 of each of 2019, 2020, and 2021, respectively (each, a “Performance
Year”, and collectively, the “Performance Period”).
The “Performance Factor” shall be Adjusted EBITDA, as separately measured for
each applicable Performance Year.
“Adjusted EBITDA” shall mean EBITDA as reported in the Company’s Form 10-K for
the applicable Performance Year, excluding the impact of: adjustments for fresh
start accounting; restructuring costs; advisory fees; investment banking, legal
fees, integration costs and accelerated compensation expense relating to actual
or potential acquisitions or divestitures, non-cash share-based compensation,
asset impairment charges, gain or loss on sale/disposal of long-lived assets,
gain or loss on the sale of a business, gain or loss on extinguishment or
modification of debt, gain or loss on equity investment, resolution of legal
matters (including reserves, settlements, and certain legal costs), changes in
fair value of derivatives and Emergence Date Warrants as defined within Form
10-K, securities registration fees, gain or loss on foreign currency
transactions, and pension/OPEB/nonretirement post-employment retirement benefits
and long-term disability costs. In addition, the Compensation Committee shall
equitably adjust Adjusted EBITDA for any Performance Year to reflect the impact
of other special or non-recurring events not known as of the grant date of the
Award if it determines such adjustment is necessary in order to prevent the
enlargement or dilution of any benefits with respect to the Award; except that,
any adjustment for the results of operations of acquired businesses shall be
excluded for the Performance Year in which such acquisition occurs.
For each Performance Year, up to 1/3rd of the Maximum PRSUs shall become
eligible to vest (subject to the other terms and conditions set forth herein)
based on the Company’s actual level of achievement of the Performance Factor as
compared to the threshold, target and maximum levels set forth on Appendix II,
as illustrated in the table below:






    8

--------------------------------------------------------------------------------






Performance Year
Level of Achievement
Percentage of PRSUs Eligible to be Earned (as a percentage of 1/3 of the Target
PRSUs)
Fiscal 2019:
October 1, 2018 -September 30, 2019
Below Threshold
0%
Threshold
75%
Target
100%
Maximum
150%
Fiscal 2020:
October 1, 2019-September 30, 2020
Below Threshold
0%
Threshold
75%
Target
100%
Maximum
150%
Fiscal 2021:
October 1, 2020-September 30, 2021
Below Threshold
0%
Threshold
75%
Target
100%
Maximum
150%



If, upon conclusion of the applicable Performance Year, achievement of the
Performance Factor exceeds a specified level for such Performance Factor, but is
below the next specified level, the percentage of PRSUs earned and eligible to
vest shall be linearly interpolated on a straight-line basis. No PRSUs shall be
earned in respect of the Performance Factor for any Performance Year for which
achievement of the Performance Factor falls below the “Threshold” level
established for that Performance Year.
Determination of Eligible Units. As soon as reasonably practicable following the
completion of the applicable Performance Year, the Committee will determine (i)
whether and to what extent the Performance Factor has been achieved, and (ii)
the number of PRSUs that are deemed earned in respect of such Performance Year,
which PRSUs shall remain eligible to vest on February 15, 2022 (the “Vesting
Date”), so long as the Participant has not incurred a Termination of Employment
prior to such date (the “Eligible Units”). The number of Eligible Units (if any)
will be further adjusted following the end of the Performance Period (but prior
to the Vesting Date) based on the TSR Modifier described below. Following the
end of the Performance Period, any PRSUs that do not constitute Eligible Units
following the Committee’s determination thereof will be automatically forfeited
by the Participant without consideration. Except as otherwise set forth herein,
if the Participant incurs a Termination of Employment prior to the Vesting Date,
all PRSUs granted under this Agreement shall be forfeited.
Modifier Based on TSR (the “TSR Modifier”). Notwithstanding the foregoing,
following the end of the Performance Period, the Company will measure its total
shareholder return (“TSR”) relative to the other entities in the TSR Index (as
defined below), as measured from the grant date through the last day of the
Performance Period, in order to determine whether a performance modifier


    9

--------------------------------------------------------------------------------




equal to +/- 25% will be applied to the number of Eligible Units certified by
the Compensation Committee as “earned” as a result of achievement of the
Performance Factor for the Performance Period.


If, following the end of the Performance Period, the Company’s Percentile is
above 75%, then an additional number of PRSUs granted under this Agreement shall
constitute Eligible Units, with such additional number to be calculated by
multiplying (i) the number of Eligible Units earned in respect of the
Performance Factor during the Performance Period by (ii) 1.25; provided, that in
no event shall more than the Maximum PRSUs vest under this Agreement and,
provided, further that if the Company’s absolute TSR is negative for the
Performance Period, that in no event shall more than the Target PRSUs vest under
this Agreement.


If, following the end of the Performance Period, the Company’s Percentile is at
or below 25%, then the number of Eligible Units earned in respect of the
Performance Factor during the Performance Period and that are eligible to vest
shall be reduced to a number of PRSUs to be calculated by multiplying (i) the
number of Eligible Units earned in respect of the Performance Factor during the
Performance Period by (ii) 0.75.


Determination of TSR: TSR for the Company and each other entity in the TSR Index
shall be determined in accordance with the following formula. TSR shall be equal
to (a) divided by (b), expressed as a percentage, where:


(a)     is equal to the sum of (i) and (ii), where (i) is the difference
determined by the Ending Price minus the Starting Price (each as defined below);
and (ii) is the sum of all dividends paid on common stock during the Performance
Period, provided that all dividends are treated as reinvested in the Company’s
common stock on the ex-dividend date; and


(b)    is equal to the Starting Price.




For purposes of determining TSR:
“Starting Price” means, with respect to the Company, the average closing price
of one share of the Company’s common stock on the applicable stock exchange
during the 30 days immediately preceding and including the grant date, and, for
each other entity in the TSR Index, means such entity’s closing price on the
grant date.


“Ending Price” means, with respect to the Company, the average closing price of
one share of the Company’s common stock on the applicable stock exchange during
the 30 days immediately preceding and including the last day of the Performance
Period, and, for each other entity in the TSR Index, means such entity’s closing
price on the last trading day included in the Performance Period.
 
The Company’s “Percentile” shall be equal to the absolute value of the
difference obtained by 100% minus the quotient of (A) the Rank (as defined
below), divided by (B) the total number of entities


    10

--------------------------------------------------------------------------------




in the TSR Index (including the Company, but after removal of any entities in
accordance with calculation of the Rank), expressed as a percentage.


The Company’s “Rank” shall be determined by the Company’s position within the
ranking of each entity in the TSR Index (as defined below, which includes the
Company) in descending order based on their respective TSRs (with the highest
TSR having a Rank of one). For purposes of developing the ordering provided in
the immediately-preceding sentence, (A) any entity that filed for bankruptcy
protection under the United States Bankruptcy Code during the Performance Period
shall be assigned the lowest order of any entity in the TSR Index, and (B) any
entity that is acquired during the Performance Period, or otherwise no longer
listed on a national securities exchange at the end of the Performance Period
(other than the Company), shall be removed from the TSR Index and shall be
excluded for purposes of ordering the entities in the TSR Index (and for
purposes of calculating the Company’s Percentile).


In addition to the Company, the “TSR Index” shall be comprised of the Russell
2000 Index as in effect on the grant date, subject to adjustment at end of the
Performance Period as set forth in the definition of Rank above.


Treatment upon a Change in Control; Qualifying Terminations. The provisions of
Section 10.1 of the Plan shall govern the treatment of the PRSUs upon the
occurrence of a Change in Control; provided, that if the Committee determines to
treat the PRSUs in accordance with Section 10(1)(a) of the Plan (i.e., if the
PRSUs are continued, assumed or substituted in connection with such Change in
Control), the following provisions shall apply: in the event the Participant
incurs a Termination of Employment prior to the Vesting Date as a result of the
Participant’s Termination of Employment without Cause (other than death or
Disability), or by the Participant for Good Reason (any such Termination of
Employment, a “Qualifying Termination”), and such Qualifying Termination occurs
(i) only to the extent the Participant is also a participant in the Avaya Inc.
Change in Control Severance Plan, during a Potential Change in Control Period,
as such term is defined in the Avaya Inc. Change in Control Severance Plan or
(ii) within the twelve (12) month period immediately following a Change in
Control, subject to the Participant’s execution, delivery and non-revocation of
a customary release of claims in favor of the Company and its subsidiaries and
affiliates within sixty (60) days of such Termination of Employment and
continued compliance with Appendix I to this Agreement,
 
(1) any Eligible Units attributable to a Performance Year ending prior to the
date of such Termination of Employment shall immediately vest and be settled,
and


(2) any PRSUs eligible to be earned based upon achievement of the Performance
Factor for (i) the Performance Year in which such Termination of Employment
occurs and (ii) any Performance Year commencing following the date of such
Termination of Employment, shall immediately vest and be settled at “target”
level achievement. Any PRSUs that do not vest as a result of the foregoing
sentence shall immediately be cancelled and forfeited for no consideration.


Upon a Change in Control, the Compensation Committee will apply the TSR Modifier
to the number of Eligible Units attributable to any Performance Year that has
elapsed as of the Change in Control


    11

--------------------------------------------------------------------------------




date, with the last day of the Performance Period being deemed to be the
effective date of the Change in Control for purposes of applying the TSR
Modifier.


Settlement of Eligible Units. Any PRSUs that become vested on the Vesting Date
will be settled within 10 business days following the Vesting Date, subject to
Section 23 of the Agreement.


    12

--------------------------------------------------------------------------------






Appendix II
Threshold, Target and Maximum Levels Applicable to the Performance Factor
(Adjusted EBITDA, in Millions)


Performance Year
Threshold
Target
Maximum
Fiscal 2019:
October 1, 2018 -September 30, 2019
 
 
 
Fiscal 2020:
October 1, 2019-September 30, 2020
 
 
 
Fiscal 2021:
October 1, 2020-September 30, 2021
 
 
 



Levels shown above are subject to any applicable adjustments permitted under the
Plan.


    13

--------------------------------------------------------------------------------






Appendix III
NON-DISCLOSURE, IP ASSIGNMENT, NON-COMPETITION AND NON-SOLICITATION


By executing the Award Agreement, the Participant acknowledges the importance to
Avaya Holdings Corp. and its Affiliates existing now or in the future
(hereinafter referred to collectively as the “Company” or “Avaya”), of
protecting its confidential information and other legitimate business interests,
including, without limitation, the valuable trade secrets and good will that it
develops or acquires. The Participant further acknowledges that the Company is
engaged in a highly competitive business, that its success in the marketplace
depends upon the preservation of its confidential information and industry
reputation, and that obtaining agreements such as this one from its employees is
reasonable and necessary. The Participant undertakes the obligations in this
Appendix I in consideration of the Participant’s initial and/or ongoing
relationship with the Company, this Award, the Participant’s being granted
access to trade secrets and other confidential information of the Company, and
for other good and valuable consideration, the receipt and sufficiency of which
the Participant acknowledges. As used in this Appendix I, “relationship” refers
to a Participant’s employment or association as an advisor, consultant or
contractor, with the Company, as applicable.


1.    Loyalty and Conflicts of Interest


1.1.    Exclusive Duty. During the Participant’s relationship with the Company,
the Participant will not engage in any other business activity that creates a
conflict of interest except as permitted by the Company’s Code of Conduct, as in
effect from time to time.


1.2.    Compliance with Company Policy. The Participant will comply with all
lawful policies, practices and procedures of the Company, as these may be
implemented and/or changed by the Company from time to time. Without limiting
the generality of the foregoing, the Participant acknowledges that the Company
may from time to time have agreements with other Persons which impose
obligations or restrictions on the Company regarding Intellectual Property, as
defined below, created during the course of work under such agreements and/or
regarding the confidential nature of such work. The Participant will comply with
and be bound by all such obligations and restrictions which the Company conveys
to the Participant and will take all actions necessary (to the extent within
Participant’s power and authority) to discharge the obligations of the Company
under such agreements.


2.    Confidentiality


2.1.    Nondisclosure and Nonuse of Confidential Information. All Confidential
Information, as defined below, which the Participant creates or has access to as
a result of the Participant’s relationship with the Company, is and shall remain
the sole and exclusive property of the Company. The Participant will never,
directly or indirectly, use or disclose any Confidential Information, except (a)
as required for the proper performance of the Participant’s regular duties for
the Company, (b) as expressly authorized in writing in advance by the Company’s
General Counsel, (c) as required by applicable law or regulation, or (d) as may
be reasonably determined by the Participant to be necessary in connection with
the enforcement of Participant’s rights in connection with this Appendix I. This
restriction shall continue to apply after the termination of the Participant’s
relationship with the Company or any restriction time period set forth in this
Appendix I, howsoever caused. The Participant shall furnish prompt notice to the
Company’s General Counsel of any required disclosure of Confidential Information
sought pursuant to subpoena, court


    14

--------------------------------------------------------------------------------




order or any other legal process or requirement, and shall provide the Company a
reasonable opportunity to seek protection of the Confidential Information prior
to any such disclosure, to the greatest extent time and circumstances permit.


2.2.    Permissible Disclosure. Nothing in the Award Agreement or this Appendix
I shall prohibit or restrict the Company, the Participant or their respective
attorneys from: (i) making any disclosure of relevant and necessary information
or documents in any action, investigation, or proceeding relating to the Award
Agreement, including without limitation, this Appendix I, or the Plan, or as
required by law or legal process, including with respect to possible violations
of law; (ii) participating, cooperating, or testifying in any action,
investigation, or proceeding with, or providing information to, any governmental
agency or legislative body, any self-regulatory organization, and/or pursuant to
the Sarbanes-Oxley Act; or (iii) accepting any U.S. Securities and Exchange
Commission awards. In addition, nothing in this Agreement or the Plan prohibits
or restricts Avaya or the Participant from initiating communications with, or
responding to any inquiry from, any regulatory or supervisory authority
regarding any good faith concerns about possible violations of law or
regulation.


2.3.    Trade Secrets. Pursuant to 18 U.S.C. § 1833(b), the Participant will not
be held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret of Avaya that (i) is made (A) in confidence
to a Federal, State, or local government official, either directly or
indirectly, or to the Participant’s attorney and (B) solely for the purpose of
reporting or investigating a suspected violation of law; or (ii) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding. If the Participant files a lawsuit for retaliation by Avaya for
reporting a suspected violation of law, the Participant may disclose the trade
secret to the Participant’s attorney and use the trade secret information in the
court proceeding, so long as the Participant files any document containing the
trade secret under seal and does not disclose the trade secret except under
court order. Nothing in this Agreement or the Plan is intended to conflict with
18 U.S.C. § 1833(b) or create liability for disclosures of trade secrets that
are expressly allowed by such section.


2.4.    Use and Return of Documents. All documents, records, and files, in any
media of whatever kind and description, relating to the business, present or
otherwise, of the Company, and any copies (including, without limitation,
electronic), in whole or in part, thereof (the “Documents” and each
individually, a “Document”), whether or not prepared by the Participant, shall
be the sole and exclusive property of the Company. Except as required for the
proper performance of the Participant’s regular duties for the Company or as
expressly authorized in writing in advance by the Company, the Participant will
not copy any Documents or remove any Documents or copies or derivatives thereof
from the premises of the Company. The Participant will safeguard, and return to
the Company immediately upon termination of the Participant’s relationship with
the Company, and at such other times as may be specified by the Company, all
Documents and other property of the Company, and all documents, records and
files of its customers, subcontractors, vendors, and suppliers (“Third-Party
Documents” and each individually a “Third-Party Document”), as well as all other
property of such customers, subcontractors, vendors and suppliers, then in the
Participant’s possession or control. Provided, however, if a Document or
Third-Party Document is on electronic media, the Participant may, in lieu of
surrender of the Document or Third-Party Document, provide a copy on electronic
media to the Company and delete and overwrite all other electronic media copies
thereof. Upon request of any duly authorized officer of the Company, the
Participant will disclose all passwords necessary or desirable to enable the
Company to obtain access to the Documents and Third-Party Documents.
Notwithstanding any provision of this Section 2.4 to the contrary, the
Participant shall be permitted to retain copies of all Documents evidencing
Participant’s hire, equity, compensation rate and benefits, this Appendix I, and
any other agreements between the Participant and the Company that the
Participant has signed or electronically accepted.


    15

--------------------------------------------------------------------------------






3.    Non-Competition, Non-Solicitation, and Other Restricted Activity


3.1.    Non-Competition. This paragraph is applicable to Participants who hold
Senior Director and higher positions as of the date this Award is accepted.
During the Participant’s relationship with the Company and for a period of
twelve (12) months immediately following the termination of the Participant’s
relationship with the Company for any reason, whether voluntary or involuntary,
the Participant will not, directly or indirectly, whether paid or not, (a) serve
as a partner, principal, licensor, licensee, employee, consultant, officer,
director, manager, agent, affiliate, representative, advisor, promoter,
associate, investor, or otherwise for, (b) directly or indirectly, own,
purchase, organize or take preparatory steps for the organization of, or (c)
build, design, finance, acquire, lease, operate, manage, control, invest in,
work or consult for or otherwise join, participate in or affiliate him or
herself with, any business whose business, product(s) or operations are in any
respect competitive with or otherwise similar to the Company’s business. The
foregoing covenant shall cover the Participant’s activities in every part of the
Territory. “Territory” shall mean (a) all states of the United States of America
from which the Company derived revenue or conducted business at any time during
the two-year period prior to the date of the termination of the Participant’s
relationship with the Company; and (b) all other countries from which the
Company derived revenue or conducted business at any time during the two-year
period prior to the date of the termination of the Participant’s relationship
with the Company. The foregoing shall not prevent: (a) passive ownership by the
Participant of no more than two percent (2%) of the equity securities of any
publicly traded company; or (b) the Participant’s providing services to a
division or subsidiary of a multi-division entity or holding company, so long as
(i) no division or subsidiary to which the Participant provides services is in
any way competitive with or similar to the business of the Company, and (ii) the
Participant is not involved in, and does not otherwise engage in competition on
behalf of, the multi-division entity or any competing division or subsidiary
thereof.


3.2.    Good Will. Any and all good will which the Participant develops during
his or her relationship with the Company with any of the customers, prospective
customers, subcontractors or suppliers of the Company shall be the sole,
exclusive and permanent property of the Company, and shall continue to be such
after termination of the Participant’s relationship with the Company, howsoever
caused.


3.3.    Non-Solicitation of Customers. During the Participant’s relationship
with the Company and for a period of twelve (12) months immediately following
the termination of the Participant’s relationship with the Company for any
reason, whether voluntary or involuntary, the Participant will not, directly or
indirectly, contact, or cause to be contacted, directly or indirectly, or engage
in any form of oral, verbal, written, recorded, transcribed, or electronic
communication with any customer of the Company for the purposes of conducting
business that is competitive with or similar to that of the Company or for the
purpose of disadvantaging the Company’s business in any way; provided that this
restriction applies (i) only with respect to those customers who are or have
been a customer of the Company at any time within the immediately preceding
one-year period or whose business has been solicited on behalf of the Company by
any of its officers, employees or agents within said one-year period, other than
by form letter, blanket mailing or published advertisement, and (ii) only if the
Participant has performed work for such customer during his or her relationship
with the Company, has been introduced to, or otherwise had contact with, such
customer as a result of his or her relationship with the Company, or has had
access to Confidential Information which would assist in the solicitation of
such customer. The foregoing restrictions shall not apply to general
solicitation or advertising, including through media and trade publications.


3.4.    Non-Solicitation/Non-Hiring of Employees and Independent Contractors.
During his or her relationship with the Company and for a period of twelve (12)
months immediately following the


    16

--------------------------------------------------------------------------------




termination of the Participant’s relationship with the Company for any reason,
whether voluntary or involuntary, the Participant will not, and will not assist
anyone else to, (a) hire or solicit for hiring any employee of the Company or
seek to persuade or induce any employee of the Company to discontinue employment
with the Company, or (b) hire or engage any independent contractor providing
services to the Company, or solicit, encourage or induce any independent
contractor providing services to the Company to terminate or diminish in any
substantial respect its relationship with the Company. For the purposes of this
Appendix I, an “employee” or “independent contractor” of the Company is any
person who is or was such at any time within the preceding six-month period. The
foregoing restrictions shall not apply to general solicitation or advertising,
including through media, trade publications and general job postings.


3.5.    Non-Solicitation of Others. The Participant agrees that for a period of
twelve (12) months immediately following the termination of the Participant’s
relationship with the Company, for any reason, whether voluntary or involuntary,
the Participant will not solicit, encourage, or induce, or cause to be
solicited, encouraged or induced, directly or indirectly, any franchisee, joint
venture, supplier, vendor or contractor who conducted business with the Company
at any time during the two year period preceding the termination of his or her
relationship with the Company, to terminate or adversely modify any business
relationship with the Company, or not to proceed with, or enter into, any
business relationship with the Company, nor shall the Participant otherwise
interfere with any business relationship between the Company and any such
franchisee, joint venture, supplier, vendor or contractor.


3.6.    Notice of New Address and Employment. During the twelve (12)month period
immediately following the termination of Participant’s relationship with the
Company, for any reason, whether voluntary or involuntary, the Participant will
promptly provide the Company with pertinent information concerning each new job
or other business activity in which the Participant engages or plans to engage
during such twelve (12)-month period as the Company may reasonably request in
order to determine the Participant’s continued compliance with his or her
obligations under this Appendix I. The Participant shall notify any new
employer(s) of the Participant’s obligations under this Appendix I, and hereby
consents to notification by the Company to such employer(s) concerning his or
her obligations under this Appendix I. The Company shall treat any such notice
and information as confidential, and will not use or disclose the information
contained therein except to enforce its rights hereunder. Any breach of this
Section 3.6 shall constitute a material breach of this agreement.


3.7.    Acknowledgement of Reasonableness; Remedies. In signing or
electronically accepting the Award Agreement, the Participant gives the Company
assurance that the Participant has carefully read and considered all the terms
and conditions hereof. The Participant acknowledges without reservation that
each of the restraints contained herein is necessary for the reasonable and
proper protection of the good will, Confidential Information and other
legitimate business interests of the Company, that each and every one of those
restraints is reasonable in respect to subject matter, length of time, and
geographic area; and that these restraints will not prevent the Participant from
obtaining other suitable employment during the period in which Participant is
bound by them. The Participant will never assert, or permit to be asserted on
the Participant’s behalf, in any forum, any position contrary to the foregoing.
Were the Participant to breach any of the provisions of this Appendix I, the
harm to the Company would be irreparable. Therefore, in the event of such a
breach or threatened breach, the Company shall, in addition to any other
remedies available to it, have the right to obtain preliminary and permanent
injunctive relief against any such breach or threatened breach without having to
post bond, and the Participant agrees that injunctive relief is an appropriate
remedy to address any such breach. Without limiting the generality of the
foregoing, or other forms of relief available to the Company, in the event of
the Participant’s breach of any of the provisions of this Appendix I, the
Participant will forfeit any award or payment made pursuant to any applicable
severance


    17

--------------------------------------------------------------------------------




or other incentive plan or program, or if a payment has already been made, the
Participant will be obligated to return the proceeds to the Company.


3.8.    Unenforceability. In the event that any provision of this Appendix I
shall be determined by any court of competent jurisdiction to be unenforceable
by reason of its being extended over too great a time, too large a geographic
area or too great a range of activities, such provision shall be deemed to be
modified to permit its enforcement to the maximum extent permitted by law. The
12-month period of restriction set forth in Sections 3.1, 3.3, 3.4 and 3.5
hereof and the 12-month period of obligation set forth in Section 3.6 hereof
shall be tolled, and shall not run, during any period of time in which the
Participant is in violation of the terms thereof, in order that the Company
shall have the agreed-upon temporal protection recited herein.


3.9.    Limited Exception for Attorneys. Insofar as the restrictions set forth
in this Section 3 prohibit the solicitation, inducement or attempt to hire a
licensed attorney who is employed at the Company, they shall not apply if the
Participant is a licensed attorney and the restrictions contained herein are
illegal, unethical or unenforceable under the laws, rules and regulations of the
jurisdiction in which the Participant is licensed as an attorney.


3.10.    Attorneys’ Fees and Costs. Except as prohibited by law, the Participant
shall indemnify the Company from any and all costs and fees, including
attorneys’ fees, incurred by the Company in successfully enforcing the terms of
this Award Agreement against the Participant, (including, but not limited to, a
court partially or fully granting any application, motion, or petition by the
Company for a temporary restraining order, preliminary injunction, or permanent
injunction), as a result of the Participant’s breach or threatened breach of any
provision contained herein. Upon successful enforcement, the Company shall be
entitled to recover from the Participant its costs and fees incurred to date at
any time during the course of a dispute (i.e., final resolution of such dispute
is not a prerequisite) upon written demand to the Participant.


3.11.    Enforcement. The Company agrees that it will not enforce Sections 3.1,
3.3, 3.5 or the portion of Section 3.4 that prohibits Participant from hiring
Company employees and independent contractors to restrict Participant’s
employment in any jurisdiction in which such enforcement is contrary to law or
regulation to the extent that Participant is a resident of such jurisdiction at
the time Participant’s relationship with the Company terminates and does not
otherwise change residency during the restriction period.


4.    Intellectual Property


4.1.    In signing or electronically accepting the Award Agreement, the
Participant hereby assigns and shall assign to the Company all of his or her
rights, title and interest in and to all inventions, discoveries, improvements,
ideas, mask works, computer or other apparatus programs and related
documentation, and other works of authorship (hereinafter each designated
“Intellectual Property”), whether or not patentable, copyrightable or subject to
other forms of protection, made, created, developed, written or conceived by the
Participant during the period of his or her relationship with the Company,
whether during or outside of regular working hours, either solely or jointly
with another, in whole or in part, either: (a) in the course of such
relationship, (b) relating to the actual or anticipated business or research
development of the Company, or (c) with the use of Company time, material,
private or proprietary information, or facilities, except as provided in Section
4.5 below.




    18

--------------------------------------------------------------------------------




4.2.    The Participant will, without charge to the Company, but at its expense,
execute a specific assignment of title to the Company and do anything else
reasonably necessary, including but not limited to providing or signing
additional documentation that is reasonably necessary to the Company or its
designee, to enable the Company to secure, maintain and/or perfect a patent,
copyright or other form of protection for said Intellectual Property anywhere in
the world. Participant agrees that this obligation shall continue after
Participant’s relationship with the Company terminates. If the Company is unable
because of Participant’s mental or physical incapacity or for any other reason
to secure Participant’s signature to apply for or to pursue any application for
any United States or foreign patents or copyright registrations covering
Intellectual Property assigned to the Company as above, then Participant hereby
irrevocably designates and appoints the Company or its designee and its duly
authorized officers and agents as Participant’s agent and attorney in fact, to
act for and on Participant’s behalf and instead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent or copyright registrations thereon
with the same legal force and effect as if executed by Participant.


4.3.    The Participant acknowledges that the copyrights in Intellectual
Property created with the scope of his or her relationship with the Company
belong to the Company by operation of law. Participant further acknowledges and
agrees that the decision whether or not to commercialize or market any
Intellectual Property developed by Participant solely or jointly with others is
within the Company’s sole benefit and discretion and that no payment will be due
to Participant as a result of the Company’s efforts to commercialize or market
such Intellectual Property.


4.4.    The Participant has previously provided to the Company a list (the
“Prior Invention List”) describing all inventions, original works of authorship,
developments, improvements, and trade secrets which were made by the Participant
prior to his or her relationship with the Company, which belong to the
Participant and which are not assigned to the Company hereunder (collectively
referred to as “Prior Inventions”); and, if no Prior Invention List was
previously provided, the Participant represents and warrants that there are no
such Prior Inventions. Participant will not incorporate, or permit to be
incorporated, any Prior Invention into an Avaya product, process, machine,
solution or system without the Company’s prior written consent. Notwithstanding
the foregoing sentence, if, in the course of Participant’s relationship with the
Company, Participant incorporates into an Avaya product, process, machine,
solution or system a Prior Invention owned by Participant or in which
Participant has an interest, the Company is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to make,
have made, modify, use, sell, offer for sale and import, such Prior Invention as
part of or in connection with such product, process, machine, solution or
system.


4.5.    Exception to Assignments. THE PARTICIPANT UNDERSTANDS THAT THE
PROVISIONS OF THIS AWARD AGREEMENT REQUIRING ASSIGNMENT OF INTELLECTUAL PROPERTY
(AS DEFINED ABOVE) TO THE COMPANY DO NOT APPLY TO ANY INTELLECTUAL PROPERTY FOR
WHICH NO EQUIPMENT, SUPPLIES, FACILITY, OR TRADE SECRET INFORMATION OF THE
COMPANY WAS USED AND WHICH WAS DEVELOPED ENTIRELY ON PARTICIPANT’S OWN TIME,
UNLESS (A) THE INVENTION RELATES (i) DIRECTLY TO THE BUSINESS OF THE COMPANY, OR
(ii) TO THE COMPANY’S ACTUAL OR DEMONSTRABLY ANTICIPATED RESEARCH OR
DEVELOPMENT; (B) THE INVENTION RESULTS FROM ANY WORK PERFORMED BY PARTICIPANT
FOR THE COMPANY; OR (C) THE INTELLECTUAL PROPERTY OTHERWISE QUALIFIES FULLY
UNDER THE PROVISIONS OF CALIFORNIA LABOR CODE SECTION 2870 (ATTACHED HERETO AS
EXHIBIT A). THE PARTICIPANT WILL ADVISE THE COMPANY PROMPTLY IN WRITING OF ANY
INVENTIONS THAT PARTICIPANT BELIEVES MEET THE CRITERIA FOR


    19

--------------------------------------------------------------------------------




THIS SECTION 4.5 EXCEPTION TO ASSIGNMENTS AND WHICH WERE NOT OTHERWISE DISCLOSED
ON THE PRIOR INVENTION LIST PREVIOUSLY DELIVERED TO THE COMPANY TO PERMIT A
DETERMINATION OF OWNERSHIP BY THE COMPANY. ANY SUCH DISCLOSURE WILL BE RECEIVED
IN CONFIDENCE.


5.    Definitions


Words or phrases which are initially capitalized or are within quotation marks
shall have the meanings provided in this Section 5 and as provided elsewhere in
this Appendix I. For purposes of this Appendix I, the following definitions
apply:


“Affiliates” means all persons and entities directly or indirectly controlling,
controlled by or under common control with the Company, where control may be by
management authority, contract or equity interest.


“Confidential Information” means any and all information of the Company, whether
or not in writing, that is not generally known by others with whom the Company
competes or does business, or with whom it plans to compete or do business, and
any and all information, which, if disclosed, would assist in competition
against the Company, including but not limited to (a) all proprietary
information of the Company, including but not limited to the products and
services, technical data, methods, processes, know-how, developments,
inventions, and formulae of the Company, (b) the development, research, testing,
marketing and financial activities and strategic plans of the Company, (c) the
manner in which the Company operates, (d) its costs and sources of supply, (e)
the identity and special needs of the customers, prospective customers and
subcontractors of the Company, and (f) the people and organizations with whom
the Company has business relationships and the substance of those relationships.
Without limiting the generality of the foregoing, Confidential Information shall
specifically include: (i) any and all product testing methodologies, product
test results, research and development plans and initiatives, marketing
research, plans and analyses, strategic business plans and budgets, and
technology grids; (ii) any and all vendor, supplier and purchase records,
including without limitation the identity of contacts at any vendor, any list of
vendors or suppliers, any lists of purchase transactions and/or prices paid; and
(iii) any and all customer lists and customer and sales records, including
without limitation the identity of contacts at purchasers, any list of
purchasers, and any list of sales transactions and/or prices charged by the
Company. Confidential Information also includes any information that the Company
may receive or has received from customers, subcontractors, suppliers or others,
with any understanding, express or implied, that the information would not be
disclosed. Notwithstanding the foregoing, Confidential Information does not
include information that (A) is known or becomes known to the public in general
(other than as a result of a breach of Section 2 hereof by the Participant), (B)
is or has been independently developed or conceived by the Participant without
use of the Company’s Confidential Information or (C) is or has been made known
or disclosed to the Participant by a third party without a breach of any
obligation of confidentiality such third party may have to the Company of which
the Participant is aware.
 
“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust and any other entity or
organization, other than the Company.


6.    Compliance with Other Agreements and Obligations


The Participant represents and warrants that his or her employment or other
relationship with the Company and execution and performance of the Award
Agreement, including this Appendix I, will not breach or be in conflict with any
other agreement to which the Participant is a party or is bound, and that the


    20

--------------------------------------------------------------------------------




Participant is not now subject to any covenants against competition or similar
covenants or other obligations to third parties or to any court order, judgment
or decree that would affect the performance of the Participant’s obligations
hereunder or the Participant’s duties and responsibilities to the Company,
except as disclosed in writing to the Company’s General Counsel no later than
the time an executed copy of the Award Agreement, including this Appendix I, is
returned by the Participant. The Participant will not disclose to or use on
behalf of the Company, or induce the Company to use, any proprietary information
of any previous employer or other third party without that party’s consent.
Participant agrees that if in the course of his or her relationship with the
Company, Participant is asked for information relating to Participant’s former
employers’ business that would require Participant to reveal information that is
not publicly available, Participant will refrain from using and providing such
information.






    21

--------------------------------------------------------------------------------





7.    Entire Agreement; Severability; Modification


With respect to the subject matter hereof, this Appendix I sets forth the entire
agreement between the Participant and the Company, and, except as otherwise
expressly set forth herein, supersedes all prior and contemporaneous
communications, agreements and understandings, written or oral, regarding the
same. If the Participant previously executed an Award Agreement with an Appendix
I or other schedule containing similar provisions, this Appendix I shall
supersede such agreement. In the event of conflict between this Appendix I and
any prior agreement between the Participant and the Company with respect to the
subject matter hereof, this Appendix I shall govern. The provisions of this
Appendix I are severable, and no breach of any provision of this Appendix I by
the Company, or any other claimed breach of contract or violation of law, shall
operate to excuse the Participant’s obligation to fulfill the requirements of
Sections 2, 3 and 4 hereof. No deletion, addition, marking, notation or other
change to the body of this Appendix I shall be of any force or effect, and this
Appendix I shall be interpreted as if such change had not been made. This
Appendix I may not be modified or amended, and no breach shall be deemed to be
waived, unless agreed to in writing by the Participant and the Company’s General
Counsel. If any provision of this Appendix I should, for any reason, be held
invalid or unenforceable in any respect, it shall not affect any other
provisions, and shall be construed by limiting it so as to be enforceable to the
maximum extent permissible by law. Provisions of this Appendix I shall survive
any termination if so provided in this Appendix I or if necessary or desirable
to accomplish the purpose of other surviving provisions. It is agreed and
understood that no changes to the nature or scope of the Participant’s
relationship with the Company shall operate to extinguish the Participant’s
obligations hereunder or require that a new agreement concerning the subject
matter of this Appendix I be executed.


8.    Assignment


Neither the Company nor the Participant may make any assignment of this Appendix
I or any interest in it, by operation of law or otherwise, without the prior
written consent of the other; provided, however, the Company may assign its
rights and obligations under this Appendix I without the Participant’s consent
(a) in the event that the Participant is transferred to a position with one of
the Company’s Affiliates or (b) in the event that the Company shall hereafter
effect a reorganization, consolidate with, or merge into any company or entity
or transfer to any company or entity all or substantially all of the business,
properties or assets of the Company or any division or line of business of the
Company with which the Participant is at any time associated. This Appendix I
shall inure to the benefit of and be binding upon the Participant and the
Company, and each of their respective successors, executors, administrators,
heirs, representatives and permitted assigns.


9.    Successors


The Participant consents to be bound by the provisions of this Appendix I for
the benefit of the Company, and any successor or permitted assign to whose
employ the Participant may be transferred, without the necessity that a new
agreement concerning the subject matter or this Appendix I be re-signed at the
time of such transfer.


10.    Acknowledgement of Understanding


In signing or electronically accepting the Award Agreement, the Participant
gives the Company assurance that the Participant has read and understood all of
its terms; that the Participant has had a full and reasonable opportunity to
consider its terms and to consult with any person of his or her choosing before
signing or electronically accepting; that the Participant has not relied on any
agreements or representations, express or implied, that are not set forth
expressly in the Award Agreement, including this Appendix I; and that the
Participant has signed the Award Agreement knowingly and voluntarily.


22

--------------------------------------------------------------------------------




[no more text on this page]


    23

--------------------------------------------------------------------------------








EXHIBIT A


CALIFORNIA LABOR CODE SECTION 2870


INVENTION ON OWN TIME-EXEMPTION FROM AGREEMENT


“(a)    Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:


(1)    Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or


(2)    Result from any work performed by the employee for the employer.


(b)    To the extent a provision in an employment agreement purports to require
an employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.”




    24